 Case 16-20298       Doc 128      Filed 09/24/19 Entered 09/24/19 15:56:32             Desc Main
                                   Document     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF MAINE


 In re:
                                                                      Chapter 13
 CHRISTOPHER WHITNEY, &                                               Case No. 16-20298
 CHRISTINA WHITNEY,

                                Debtors


  ORDER GRANTING MOTION TO MODIFY AND APPROVING THE MODIFIED
                            PLAN

        Christopher and Christina Whitney (“the Movants”) filed a motion to modify the
confirmed plan in this case under 11 U.S.C. § 1329(a) at Docket Number 100 (the “Motion”) and
a modified plan at Docket Number 99 (“the Modified Plan”). The Modified Plan, Motion, and
the notice of the hearing on the Motion were transmitted to interested parties in accordance with
the applicable provisions of the Federal Rules of Bankruptcy Procedure and this Court’s Local
Rules.

      At or before the hearing on the Motion, Debtors proposed further modification of the
Modified Plan as follows:

1.      Section 1.3 of the plan is modified to indicate that nonstandard provisions are included in
Part 8 of the plan.
2.     Section 2.5 of the first modified plan is further modified to provide that the Debtors will
also pay the Trustee, as additional plan contributions, all state and federal income tax refunds (in
the aggregate) in excess of $1,200.00 per year per debtor for years ending prior to January 1,
2018 and $1,500.00 per year per debtor thereafter.
3.    Section 3.1 of the plan is modified to provide that Debtors shall pay ongoing mortgage
payments to Carrington or its assignees pursuant to the loan modification appearing at Docket
Number 108.
4.      Section 8.1 of the plan is modified to provide that the mortgage arrears recited in
Carrington Mortgage Services, LLC Claim Number 5 have been reamortized pursuant to the
loan modification appearing at Docket Number 108. Accordingly, the Trustee shall not pay the
stated arrears, notwithstanding the proof of claim.
5.      Section 8.1 of the plan is further modified to provide that the provisions of Section 4.1
notwithstanding, the Trustee shall pay all allowed attorney fees and expenses only to the extent
of available funds.
 Case 16-20298       Doc 128    Filed 09/24/19 Entered 09/24/19 15:56:32           Desc Main
                                 Document     Page 2 of 2




        The Court concludes that the Modified Plan (as further modified on the terms described
herein, if applicable) meets the requirements of 11 U.S.C. §§ 1322(a) and (b), 1323(c), and
1325(a). It is therefore ORDERED that the Motion is granted, and the Modified Plan is the plan.
See 11 U.S.C. § 1329(b)(2).


Dated: 6HSWHPEHU                            /s/ Peter G. Cary

                                            Hon. Peter G. Cary
                                            United States Bankruptcy Judge
                                            District of Maine
